         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 1 of 23



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                           §
                                                 §                CASE NO. 18-35179
MICRODERMIS CORPORATION                          §                CHAPTER 7
                                                 §
         DEBTOR                                  §                JUDGE JEFFREY P. NORMAN

     TRUSTEE'S MOTION TO (a) AUCTION PATENT RIGHTS AND INTERESTS; (b)
  ESTABLISH CREDIT BIDDING PROCEDURE FOR AUCTION BIDS and (c) SURCHARGE
      PROCEEDS OF SALE/ REQUIRE PAYMENT OF ADMINISTRATIVE CLAIMS

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

A HEARING ON THIS MOTION HAS BEEN SELF-CALENDARED FOR APRIL 10, 2019 @ 11:00 A.M.,
AT 515 RUSK, 4TH FLOOR, COURTROOM 403, HOUSTON, TEXAS 77002, BEFORE THE HONORABLE
JEFFREY P. NORMAN, UNITED STATES BANKRUPTCY JUDGE.

To the Honorable Jeffrey P. Norman,
United States Bankruptcy Judge:

         COMES NOW Randy W. Williams, Chapter 7 Trustee (“Trustee”) of the above-captioned

bankruptcy case and respectfully states as follows:

                         A. Jurisdiction, Venue and Constitutional Authority

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (K), (N) and/or (O) and arises in and/or under title

11. The statutory predicate for the relief sought herein is 11 U.S.C. § 363 and Federal Rules of Bankruptcy

Procedure 2002 and 6004.

         2.     Venue is proper under 28 U.S.C. §§ 1408 and/or 1409.
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 2 of 23



        3.       This Court has constitutional authority to enter a final order regarding this matter. This

motion concerns essential bankruptcy matters which have no equivalent in state law thereby rendering the

Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr.

S.D. Tex. 2012) (discussing Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the alternative, all the matters

addressed in this motion are essential bankruptcy matters which trigger the public rights exception. See

Id.

                                 B. Factual and Procedural Background

        4.       On September 13, 2018 (the “Petition Date”), Microdermis Corporation (the “Debtor”)

filed for voluntary Chapter 7 bankruptcy relief. On the same date, the Trustee was appointed interim

Chapter 7 Trustee and has since become permanent Trustee.

        5.       In its Schedule A/B: Assets – Real and Personal Property [Docket Number 3], the Debtor

disclosed ownership of the patents and pending patent applications (both in the United States and abroad)

(hereafter collectively referred to as the “Patents”) valued at $659,865.00. The Patents relate to the

Debtor’s efforts to produce a commercially saleable topical antiseptic product for over the counter sale,

medical and/or cosmetic use and other applications. However, despite its efforts, by the Petition Date the

Debtor had not developed a marketable product.

        6.       In its Schedule D: Creditors Who Have Claims Secured by Property, the Debtor lists a

number of alleged creditors with claims allegedly secured by the Patents totaling in the aggregate almost

$6.2 million.

        7.       The Trustee has attempted to engage a marketing firm with experience in marketing

intellectual property to assist him in the liquidation of the Patents, such as Hilco. However, the Trustee’s

efforts are restricted by fact that the Bankruptcy Estate has no cash funds with to pay a marketing firm in

advance. Further, as mentioned in prior pleadings, the Trustee has been in discussions with Mr. James P.

Hosler, a creditor, to provide financial assistance to the Estate to facilitate a public auction of the Patents,

together with all related patent rights and applications and registrations therefor, and all related service
          Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 3 of 23



marks and trademarks (and applications and registrations therefor), and all other intellectual property rights

of the Debtor relating to the Patents (collectively, the “Patent Rights and Interests”). However, to date, no

marketing firm has been located which can assist the Estate within price parameters acceptable to Mr.

Hosler.

          8.     The Trustee believes that there are tangible manifestations of the intangible intellectual

property rights included in the Patent Rights and Interests in various media (including computer hard drives

and papers), and that such tangible materials have no value apart from the Patent Rights and Interests they

manifest. Such additional materials (as distinguished from the information they contain) may or may not

be included in a narrow definition of the Patent Rights and Interests. However, the Trustee believes that

such additional materials have de minimus value apart from the Patent Rights and Interests and proposes

that for purposes of the proposed sale, that the Patent Rights and Interests shall also be deemed to include

all of the Debtor’s computers, electronic storage devices, files, and other documents and papers, and all

claims relating to the same that may be in the possession of persons other than the Trustee (except for any

financial or corporate records of the estate reasonably required by the Trustee in the performance of his

statutory duties, as to which the Estate shall retain ownership) and that no value shall be placed on the same

for purposes of the proposed Auction described below.

                                            C. Relief Requested

          I. Auction

          9.     The Trustee requests authorization to sell the Patent Rights and Interests to the highest and

best bidder at public auction conducted by the Trustee (the “Auction”). The Trustee believes, given all the

circumstances of the Estate, that the proposed Auction is the most appropriate means by which to administer

the Estate’s interest in the Patent Rights and Interests. With regard to conduct of the proposed Auction,

the Trustee proposes the following procedures:

          a.      That the Auction be conducted at a location designated by the Court within the Bob Casey
          Federal Building, 515 Rusk, Houston, Texas 77002, at a time Ordered by the Court and in a manner
          deemed appropriate by the Trustee. The Trustee may, in his discretion, make a record of the
Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 4 of 23



auction proceedings by means he deems most appropriate if more than one bidder is expected to
compete in the Auction;

b.      That the Patent Rights and Interests will be sold as a single unit for cash consideration only,
with no non-cash consideration of any kind allowed, excepting any credit bid allowed by the Court;

c.       That to determine whom shall commence bidding, all bidders present at the start of the
Auction shall roll a twenty-side die once, with the bidder with the highest roll being the initial
bidder. In the event of a tie, the tying parties shall continue taking turns until there is no longer a
tie with the party with the highest roll being the initial bidder. The initial bidder has an obligation
to make an initial bid. After the initial bid, each bidder present shall have a single turn to make an
overbid of the last bid. A bidder who fails to make an overbid shall forfeit the right to continue
bidding at the Auction;

d.      The initial bid must be for no less than $100,000 (whether cash, credit bid or some
combination thereof). All subsequent bids shall be for no less than $5,000.00 in value (whether
cash, credit bid or some combination thereof) higher than the last bid;

e.        That at the conclusion of the Auction, the bidder making the highest and best bid will be
announced as the Prevailing Bidder. The bidder with the next highest and best bid may be
announced as the Back-up Bidder. Both the Prevailing Bidder and any Back-Up Bidder must
execute and provide a purchase contract in the form attached as Exhibit A. The Trustee will then
seek approval of the sale of the Patent Rights and Interests to the Prevailing Bidder, as well as
approval of the bid of the Back-Up Bidder at the Sale Hearing. The bid of the Back-Up Bidder,
and its duty to consummate the purchase of the Patent Rights and Interests, shall remain open and
in full force until the close of a sale of the Patent Rights and Interests. If the Prevailing Bidder
fails to close, the Back-up Bidder shall have three (3) business days following notice that the sale
to the Prevailing Bidder did not close, in which to close on the purchase of the Patent Rights and
Interests. All persons participating in the Auction are deemed to have consented to being the
Back-up Bidder, if selected by the Trustee;

f.       That the Patent Rights and Interests shall be sold in an AS IS WHERE IS condition with
all faults and defects, with no representations or warranties, express or implied, of any kind.
Furthermore, the Patent Rights and Interests will be sold free and clear of all liens and claims
pursuant to 11 U.S.C. §363(b) and (f), with such attaching to the proceeds of sale in the same order,
priority and validity as existed prior to the bankruptcy filing, as determined pursuant to the
procedures set forth in Part II of this Motion;

g.       That by participating in the Auction, a bidder will be deemed to (i) have consented to the
jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
disputes relating to the Auction or the construction and enforcement of these procedures and (ii)
have conducted all due diligence required to participate in the Auction on a fully informed basis
and is not relying on an representation of any kind by the Trustee in exercising its business
judgment in bidding on/purchasing the Patent Rights and Interests;

h.      That the closing of the sale of the Patent Rights and Interests shall take place within five
(5) business days after the Order approving the sale becomes final and non-appealable. Upon
payment, the Patent Rights and Interests shall be assigned by way of assignment in a form
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 5 of 23



        acceptable to both parties. Any dispute regarding the form of assignment is to be immediately
        submitted to the Bankruptcy Court for resolution.

        10.      Assuming approval of these, or alternate bid procedures, the Trustee requests that the Court

set June 3, 2019 at 10:00 a.m., central time as the date for the Auction; set June 5, 2019 @ noon, central

time as the date by which any objections to Sale Approval must be filed with the Court in writing; and set

a sale approval hearing for June 7, 2019.

        11.      As stated above, the Debtor alleges that the Patent Rights and Interests are worth

$659,865.00 with alleged secured claims burdening the Patents Patent Rights and Interests of approximately

$6.2 million. Accordingly, the Trustee proposes that the Patent Rights and Interests be sold at auction free

and clear of any and all liens and claims pursuant to § 363(b) and (f), with the same attaching to the proceeds

of sale in the same order, priority and validity as existed on the Petition Date, as determined pursuant to the

procedures set forth in Part II of this Motion, excepting that the same does not attach to any amounts to be

paid by the Prevailing Bidder, or Back-Up-Bidder, as the case may be, pursuant to the terms in Part III of

this Motion and as determined by this Court.

        12.      The Trustee further requests that a hearing on approval of the sale of the Patent Rights and

Interests be held promptly after close of the auction.

        II. Credit Bidding Procedure

        13.      As noted above, a number of parties are listed in the Debtor’s Schedule D with alleged

secured claims associated with the Patent Rights and Interests. A creditor holding a valid, perfected

security interest in the Patent Rights and Interests may have rights to credit bid at the auction proposed by

the Trustee. However, the Trustee believes there is significant doubt and uncertainty as which creditors

actually hold valid, perfected security interests in any or all of the Patent Rights and Interests. Specifically,

perfection (as opposed to creation of a security interest) of a security interest in a patent requires the filing

of a UCC-1 financing statement with the Secretary of State of the state in which the obligor is incorporated,

which, in the case of the Debtor, is the State of Delaware. A UCC-1 search obtained by the Trustee
        Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 6 of 23



indicates that only four (4) persons filed UCC-1 financing statements with the Delaware Secretary of State

with regard to the Debtor: Mr. Michael R. Clark (as collateral agent on behalf of certain lenders), Mr.

James P. Hosler, Mr. David McCann Sweeney and Mr. Ken Kaylor. A copy of the UCC-1 report is

attached as Exhibit B. Mr. Sweeney’s UCC-1s do not identify the Patent Rights and Interests as collateral

thereunder, however. Moreover, the Trustee has been advised that a number of creditors of the Debtor

may have executed subordination agreements regarding their claims, which may affect the order of priority

of potential secured claims. Furthermore, the Debtor’s Schedule D indicates a far greater number of

alleged secured claims than revealed by the UCC-1 search. Thus, there is uncertainty regarding the nature,

extent and validity of secured claims against the Patent Rights and Interests and other Estate property.

Accordingly, so as to have certainty as to the amount and validity of any credit bid made at the Auction,

the Trustee requests the following procedures to determine the value of secured claims against the Patent

Rights and Interests for purposes of credit bidding:

        a.       That all creditors asserting a secured claim against any or all of the Patent Rights and
        Interests be required to file a proof of claim (an “SPRI Claim”) in this case no later than May 10,
        2019 (the 30th day after the self-calendared date for the hearing to approve this Motion) (the “SPRI
        Claim Filing Deadline”) and attach such documents to the proof of claim establishing: (i) the
        amount of the claim as of the Petition Date; (ii) the specific collateral for the SPRI Claim; (iii) the
        means and date by which the security interest asserted was created; and (iv) the means and date by
        which the security interest asserted was perfected and the specific collateral against which
        perfection is alleged;

        b.       That the Court set May 24, 2019, as the date by which objections to SPRI Claims must be
        filed;

        c.      That the Court set May 31, 2019, as the date on which to hear all objections to SPRI Claims
        and to determine the validity, amount and priority of each SPRI Claim (the “Credit Bid Hearing”)
        for purposes of credit bidding at the Auction pursuant to 11 U.S.C. § 363(k) (“Allowed SPRI Credit
        Bids”);

        d.       Enter an Order that forever bars any party who fails to timely file an SPRI Claim by the
        SPRI Claim Filing Deadline from asserting a secured claim against the Patent Rights and Interests
        (as well as the proceeds of sale thereof) and credit bidding at the Auction; and

        e.      Order that any party who fails to timely file an objection to an SPRI Claim by the deadline
        for doing so shall be forever barred from disputing the validity, amount and priority of the SPRI
        Claim vis-à-vis the Patent Rights and Interests (and the proceeds of sale thereof).
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 7 of 23



        III. Surcharge for Administrative Claims

        14.      The Estate has incurred significant administrative expenses in preserving the Patent Rights

and Interests and seeking Court approval of a liquidation process therefor in the form of fees and expenses

by general and special counsel, as well as compensating the Trustee for his time and effort and James Hosler

for his advances to the Trustee to preserve the value of the Patent Rights and Interests. The Trustee

requests that the Prevailing Bidder, or Back-Up-Bidder, as the case may be, at Auction be required to pay,

in addition to the amount of its bid, an amount in cash funds sufficient to compensate the Estate for all

administrative expenses incurred through the date of the Auction and to close the Auction sale.

        15.      The Trustee requests compensation based upon the percentages set forth in 11 U.S.C. §

326(a) as applied to the amount of the bid (being the total of the final cash and credit bid) of the Prevailing

Bidder, or Back-Up-Bidder, as the case may be, which closes on the sale of the Patent Rights and Interests.

        16.      On January 4, 2019, the Court entered an Order authorizing the Trustee’s employment of

Ross, Banks, May, Cron and Cavin, P.C. (“General Counsel”) as his general counsel [Docket Number 24].

Since that time, General Counsel has provided the Trustee with necessary legal representation in this case

and incurred fees and expenses related thereto. Fees and expenses of general counsel, as of the date of

filing of this motion, are estimated to be between $10,000 and $15,000. Additional fees and expenses will

be incurred through closing of the sale of the Patent Rights and Interests.

        17.      On December 19, 2018, the Court entered an Order authorizing the Trustee’s employment

of Choate, Hall & Stewart, LLP (“Special Counsel”) at ECF No. 21 as special counsel for the Trustee to

address all legal issues regarding the maintenance of the Patent Rights and Interests. Further, because the

Estate lacked the funds with which to pay Special Counsel for fees and expenses incurred, the Court

authorized the grant of a Chapter 7 administrative claim in favor of Mr. Hosler, for all amounts advanced

on behalf of the Estate to Special Counsel up to $16,100.00.

        18.      The Trustee requests that in addition to the other matters to be considered at the Credit Bid

Hearing, that the Court consider the following:
        Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 8 of 23



        a.      The amount of fees and expenses incurred to date by General Counsel, as well as estimated
        fees and expenses through closing, which must be paid by the successful bidder at the Auction in
        addition to its Auction bid to purchase the Patent Rights and Interests;

        b.      The amount of fees and expenses incurred to date by Special Counsel, as well as estimated
        fees and expenses through closing, which must be paid by the successful bidder at the Auction in
        addition to its Auction bid to purchase the Patent Rights and Interests and then reimbursed to Mr.
        Hosler; and

        19.        For purposes of summary only, as set out above, the Trustee requests that the Court set the

following deadlines/hearings related to the proposed auction:

              a.   SPRI Claims Filing Deadline:             May 10, 2019
              b.   Deadline to file SPRI Claims:            May 24, 2019
              c.   Hearing on SPRI Claim Objections:        May 31, 2019
              d.   Auction:                                 June 3, 2019 @ 10:00 a.m., central time
              e.   Deadline to file Sale Objections:        June 5, 2019 @ noon, central time
              f.   Sale Approval Hearing:                   June 7, 2019

        WHEREFORE, based on the foregoing the Trustee requests that this Court grant all relief sought

herein and for such other and further relief to which he may show himself entitled.

                                                    Respectfully submitted,

                                                    /s/ Marc Douglas Myers
                                                    ___________________________
                                                    Marc Douglas Myers
                                                    Ross, Banks, May, Cron & Cavin, P.C.
                                                    SBN 00797133
                                                    7700 San Felipe, Suite 550
                                                    Houston, Texas 77063
                                                    (713) 626-1200; (713) 623-6014 fax
                                                    mmyers@rossbanks.com
                                                    COUNSEL FOR THE TRUSTEE

                                       CERTIFICATE OF SERVICE

         I hereby certify that on March 12, 2018, a true and correct copy of the foregoing was sent via
regular US mail to the Debtor, counsel for the Debtor, the Trustee, counsel for the Trustee, the US Trustee,
all creditors and all persons requesting notice as set forth in the attached unless otherwise served by the
CM-ECF system.
                                                  /s/ Marc Douglas Myers
                                                  ___________________________
                                                  Marc Douglas Myers
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 9 of 23



                               REAL ESTATE PURCHASE CONTRACT

1.       PARTIES: Subject to the terms stated herein, Seller agrees to sell and assign, transfer, set over
and/or convey to Buyer the Property described in Paragraph 2. Buyer agrees to buy the Property from
Seller for the sales price stated in Paragraph 3. The parties to this contract are:

         Seller: Randy W. Williams, Trustee of the Chapter 7 Estate of Microdermis Corporation, Case
                 No. 18-35179 (the “Bankruptcy Case” or “Bankruptcy Estate”) in the United States
                 Bankruptcy Court for the Southern District of Texas, Houston Division (“Bankruptcy
                 Court”) and not in his individual capacity (“Seller”).

                 Address: 7924 Broadway Ste. 104, Pearland, Texas 77581
                 Phone:   (281) 884-9262
                 email:   rww@bymanlaw.com

         Buyer: ______________________________ (“Buyer”)

                 Address: _____________
                 Phone: _____________
                 Email: _____________

The parties agree that any notice under this agreement may be sent by written or electronic means to the
foregoing mailing addresses, email addresses or fax numbers.

2.     PROPERTY: All right, title and interest of Seller in and to the property described in the attached
Exhibit A (hereafter the “Property”).

3.       SALES PRICE: The sales price is the total of the following:

     a. Cash                                 $_____________ +
     b. Credit Bid                           $_____________ +
     c. Surcharge for Administrative Expense $_____________

                                                          =
                                                   $______________ (the “Sales Price”)

           This contract is not contingent upon Buyer obtaining financing.

4.       GOOD FAITH DEPOSIT:

     a. Substantially concurrent with the execution of this contract and provision thereof to the Seller,
        Buyer shall deposit with Seller the sum of 10% of the Cash portion of the Sales Price listed in
        paragraph 3(a) above, being $___________, as a “Good Faith Deposit,” which will be applied to
        the Sales Price at closing. The Good Faith Deposit shall be paid by a business check, certified or
        bank check, or other form acceptable to Seller is his sole and absolute discretion, payable to Randy
        W. Williams, Trustee. If Buyer is not the Successful Bidder or Backup Successful Bidder that
        closes on the sale of the Property, any Good Faith Deposit will be returned to Buyer within ten (10)
        business days after closing by the Successful Bidder without offset of any kind.

     b. If Buyer fails to deposit the Good Faith Deposit as required by this contract, then this contract will
        immediately terminate and be of no further force and effect.
        Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 10 of 23




5.       PROPERTY CONDITION AND OPPORTUNITY TO INSPECT:

     a. SELLER MAKES NO REPRESENTATION, WARRANTY, STATEMENT, OR OTHER
        ASSERTION, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY TO BE SOLD,
        IT’S MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

     b. Buyer will take the Property AS IS, WHERE IS, with any and all latent and patent defects. Buyer
        shall be fully responsible for making its own evaluation and determination as to any aspect of the
        Property. Buyer acknowledges that, having been given the opportunity to inspect and evaluate the
        Property, said Purchaser will be relying solely on said Purchaser’s own investigation and not on
        any information provided by Seller.

6.       CLOSING: The closing of the sale will be no earlier than 10:00 AM central time on the fifth (5th)
business day following the date that the Bankruptcy Court Order approving the sale of the Property becomes
final and non-appealable, unless the parties agree in writing to do so sooner (the "Closing Date"). If either
party fails to close by the Closing Date, the non-defaulting party may exercise the remedies for in this
agreement.

     a. At closing, Seller will convey the Property to Buyer by way of assignment in a form acceptable to
        both parties. Any dispute regarding the form of assignment to be immediately submitted to the
        Bankruptcy Court for resolution.

     b. At closing, Buyer will pay the Sales Price in good funds acceptable to the Seller, unless previously
        paid in full.

7.       DEFAULT:

     a. If Buyer fails to comply with this Contract, Buyer is in default and Seller may retain the Good Faith
        Deposit and terminate the Contract with Buyer;

     b. If Seller fails to comply with this Contract, Seller is in default and Buyer may as its sole and
        exclusive remedy terminate this Contract and receive the Good Faith Deposit as liquidated
        damages, thereby releasing the parties from this Contract

8.      ATTORNEY'S FEES: If Buyer or Seller is a prevailing party in any legal proceeding brought
under or with relation to this Contract or this transaction, such party is entitled to recover from the non-
prevailing party all costs of such proceeding and reasonable attorneys' fees. This Paragraph survives
termination of this Contract.

9.       AGREEMENT OF THE PARTIES:

     a. This Contract contains the entire agreement of the parties and may not be changed except in writing.
        In the event any covenant, condition or provision herein contained is held to be invalid by final
        judgment of any Court of competent jurisdiction, the invalidity of such covenant, condition or
        provision shall not in any way affect any other covenant, condition or provision herein contained,
        which shall continue in full force and effect.

     b. If this Contract is executed in a number of identical counterparts, each counterpart is an original
        and all counterparts, collectively, constitute one agreement.
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 11 of 23



      c. Buyer may not assign this Contract absent Bankruptcy Court approval.

      d. Jurisdiction regarding any disputes regarding this agreement shall be exclusively in the United
         States Bankruptcy Court and case in which Seller serves as Chapter 7 Trustee. This agreement
         shall be governed by the US Bankruptcy Code and Federal Rules of Civil and Bankruptcy
         Procedure and, failing the applicability of any of the foregoing, the laws of the State of Texas.

      e. All obligations of the parties created hereunder are performable in Harris County, Texas. In case
         any one or more of the provisions contained in this Contract shall for any reason be held to be
         invalid, illegal, and unenforceable in any respect, such invalidity, illegality, or unenforceability
         shall not affect any other provision hereof, and this Contract shall be construed as if such invalid,
         illegal, or unenforceable provision had never been contained herein. This Contract constitutes the
         sole and only agreement of the parties hereto and supersedes any prior understandings or written
         or oral agreements between the parties respecting the within subject matter and cannot be changed
         except by their written consent. Words of any gender used in this Contract shall be held and
         construed to include any other gender, and words in the singular number shall be held to include
         the plural, and vice versa, unless the context requires otherwise.

10.       All aspects of this agreement are subject to bankruptcy court approval.

11.       Time is of the essence.

12.      Buyer agrees that in the event that this bid, or any enhanced bid made by Buyer at the auction, is
not the Prevailing Bidder (i.e. the highest and best bid), but is the next highest and best bid, that such bid
may be used by Seller as a Back-Up Bid and Buyer will be considered a Back-Up Bidder. In that
circumstance the Back-Up Bid, and the obligation of Buyer to be a Back-Up Bidder to consummate the
purchase of the Property, shall remain open and in full force until the close of the sale of the Property to the
Prevailing Bidder. If the Prevailing Bidder fails to close on the sale of the Property, Buyer agrees to close
on this bid within three (3) days after receiving notice from Seller of the failure of the Prevailing Bidder to
close.

BUYER:


      By: ______________________________           (signature)
          ______________________________           (printed name)
          ____________________________ of          (capacity)
          ______________________________           (Buyer name)

      Date: _____________


SELLER:


          By: ______________________________
          Randy W. Williams, Trustee and not individually

          Date: _____________
        Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 12 of 23



                                                  Exhibit A


        “Property”: This term shall mean the patents and pending patent applications listed below, as well

as (i) all related patent rights and applications and registrations therefor; (ii) all related service marks and

trademarks (and applications and registrations therefor); (iii) all other intellectual property rights of the

Debtor relating thereto and (iv) all of the Debtor’s computers, electronic storage devices, files, and other

documents and papers, and all claims relating to the same that may be in the possession of persons other

than the Trustee (except for any financial or corporate records of the estate reasonably required by the

Trustee in the performance of his statutory duties, as to which the Estate shall retain ownership):




                                                                                                                 

 


 
          Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 13 of 23
                                                                                                  Attention: SHERRY STRATTON




                                                                                                             State
                                                                                                     Search Report
RE: MICRODERMIS                                  Jurisdiction: DELAWARE                                  Date: October 8, 2018
CORPORATION                                      SECRETARY OF STATE                                      Reference Number: 67281/1

x   UCC Financing Statements: SEE ATTACHED CERTIFIED                                                     Through: 10/01/18
    LISTING
x   Tax Liens: FEDERAL – NONE FOUND                                                                      Through: 10/01/18

x   Copies: 119
Prepared by: Shari Stoutenburg, ext 137                                                                  Account #: 1092




    Thank you!




          Unless otherwise indicated in the report, we have only searched the name provided to us. This report is based on public information
          contained in government records which are compiled, maintained and indexed by the filing office named above. The information
          obtained in this report is for information purposes only, and is not certified information. Certification, if available, can only be
          obtained through the filing office listed above. THE INFORMATION IN THIS REPORT IS PROVIDED AS IS# WITHOUT ANY
          WARRANTY OF ANY KIND. WE SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTIES AS TO THE
          ACCURACY, COMPLETENESS, CURRENCY, SUITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THIS REPORT.
          IN NO EVENT SHALL UNISEARCH, INC. BE LIABLE FOR ANY DAMAGES WHATSOEVER, INCLUDING BUT NOT LIMITED TO
          LOSS OF PROFITS, WHETHER IN AN ACTION OF CONTRACT, NEGLIGENCE OR OTHER TORTIOUS ACTION, ARISING OUT
          OF OR IN CONNECTION WITH THE USE, RELIANCE ON OR INABILITY TO USE ANY INFORMATION PROVIDED HEREIN OR
          PROVISION OF OR FAILURE TO PROVIDE SERVICES. UNISEARCH S TOTAL LIABILITY FOR CLAIMS, DAMAGES AND
          CAUSES OF ACTION SHALL NOT EXCEED THE AMOUNT PAID BY YOU, IF ANY, FOR SUCH SERVICES.

                        Unisearch, Inc. - 325 13th Street NE, Suite 404 - Salem, OR 97301
                                       Ph: (800) 554-3113 - Fax: (800) 554-3114
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 14 of 23



                                           Delaware                                                   Page 1

                                                       The First State
                                                  CERTIFICATE

         SEARCHED OCTOBER 5, 2018 AT 4:58 P.M.
         FOR DEBTOR, MICRODERMIS CORPORATION

        1 OF 13                      FINANCING STATEMENT                                 20155866602
                           EXPIRATION DATE: 12/08/2020
   DEBTOR:               MICRODERMIS CORPORATION

                         3575 FAR WEST BLVD. #30464                                    ADDED     12-08-15

                         AUSTIN, TX US 78731

   SECURED:              CLARK, MICHAEL R.

                         9311 SAN PEDRO AVENUE, SUITE 750                              ADDED     12-08-15

                         SAN ANTONIO, TX US 78216



                                               F I L I N G             H I S T O R Y

     20155866602                FILED 12-08-15                  AT 9:16 A.M.      FINANCING STATEMENT



        2 OF 13                      FINANCING STATEMENT                                 20161918646
                           EXPIRATION DATE: 03/31/2021
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER, SUITE 300                                ADDED     03-31-16

                         PRINCETON, NJ US 08540-6235




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 15 of 23



                                           Delaware                                                   Page 2

                                                       The First State
   SECURED:              HOSLER, JAMES P

                         2326 PERKINS RD.                                              ADDED     03-31-16

                         ARLINGTON, TX US 76016                                        REMOVED 01-18-18

   SECURED:              HOSLER, JAMES P

                         5006 DEERWOOD PARK DR.                                        ADDED     01-18-18

                         ARLINGTON, TX US 76017



                                               F I L I N G             H I S T O R Y

     20161918646                FILED 03-31-16                  AT 6:01 P.M.      FINANCING STATEMENT

     20180425161                FILED 01-18-18                  AT 5:49 P.M.      AMENDMENT

     20180425518                FILED 01-18-18                  AT 5:56 P.M.      AMENDMENT



        3 OF 13                      FINANCING STATEMENT                                 20180100376
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 16 of 23



                                           Delaware                                                   Page 3

                                                       The First State
                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180100376                FILED 01-05-18                  AT 8:58 A.M.      FINANCING STATEMENT



        4 OF 13                      FINANCING STATEMENT                                 20180100764
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 17 of 23



                                           Delaware                                                   Page 4

                                                       The First State
     20180100764                FILED 01-05-18                  AT 9:07 A.M.      FINANCING STATEMENT



        5 OF 13                      FINANCING STATEMENT                                 20180101028
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180101028                FILED 01-05-18                  AT 9:15 A.M.      FINANCING STATEMENT



        6 OF 13                      FINANCING STATEMENT                                 20180101309
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 18 of 23



                                           Delaware                                                   Page 5

                                                       The First State
                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180101309                FILED 01-05-18                  AT 9:23 A.M.      FINANCING STATEMENT



        7 OF 13                      FINANCING STATEMENT                                 20180101606
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 19 of 23



                                           Delaware                                                   Page 6

                                                       The First State
                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180101606                FILED 01-05-18                  AT 9:33 A.M.      FINANCING STATEMENT



        8 OF 13                      FINANCING STATEMENT                                 20180102166
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180102166                FILED 01-05-18                  AT 9:51 A.M.      FINANCING STATEMENT




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 20 of 23



                                           Delaware                                                   Page 7

                                                       The First State


        9 OF 13                      FINANCING STATEMENT                                 20180102364
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180102364                FILED 01-05-18                  AT 10:00 A.M.     FINANCING STATEMENT



        10 OF 13                     FINANCING STATEMENT                                 20180102703
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 21 of 23



                                           Delaware                                                   Page 8

                                                       The First State
                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540



                                               F I L I N G             H I S T O R Y

     20180102703                FILED 01-05-18                  AT 10:07 A.M.     FINANCING STATEMENT



        11 OF 13                     FINANCING STATEMENT                                 20180103008
                           EXPIRATION DATE: 01/05/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              SWEENEY, DAVID MCCANN

                         103 CARNEGIE CENTER                                           ADDED     01-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 22 of 23



                                           Delaware                                                   Page 9

                                                       The First State



                                               F I L I N G             H I S T O R Y

     20180103008                FILED 01-05-18                  AT 10:12 A.M.     FINANCING STATEMENT



        12 OF 13                     FINANCING STATEMENT                                 20180426839
                           EXPIRATION DATE: 01/18/2023
   DEBTOR:               MICRODERMIS CORPORATION

                         103 CARNEGIE CENTER, SUITE 300                                ADDED     01-18-18

                         PRINCETON, NJ US 08540

   SECURED:              HOSLER, JAMES P

                         5006 DEERWOOD PARK DR.                                        ADDED     01-18-18

                         ARLINGTON, TX US 76017



                                               F I L I N G             H I S T O R Y

     20180426839                FILED 01-18-18                  AT 6:27 P.M.      FINANCING STATEMENT



        13 OF 13                     FINANCING STATEMENT                                 20180827424
                           EXPIRATION DATE: 02/05/2023
   DEBTOR:               MICRODERMIS CORPORATION




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
         Case 18-35179 Document 27 Filed in TXSB on 03/11/19 Page 23 of 23



                                           Delaware                                                  Page 10

                                                       The First State
                         103 CARNEGIE CENTER                                           ADDED     02-05-18

                         SUITE 300

                         PRINCETON, NJ US 08540

   SECURED:              KAYLOR, KEN

                         4928 PANORAMA COURT                                           ADDED     02-05-18

                         BAKERSFIELD, CA US 93306



                                               F I L I N G             H I S T O R Y

     20180827424                FILED 02-05-18                  AT 12:26 P.M.     FINANCING STATEMENT



                                  E N D       O F      F I L I N G          H I S T O R Y

     THE UNDERSIGNED FILING OFFICER HEREBY CERTIFIES THAT THE ABOVE
LISTING IS A RECORD OF ALL PRESENTLY EFFECTIVE FINANCING STATEMENTS,
FEDERAL TAX LIENS AND UTILITY SECURITY INSTRUMENTS FILED IN THIS
OFFICE WHICH NAME THE ABOVE DEBTOR, MICRODERMIS CORPORATION AS OF
OCTOBER 1, 2018 AT 11:59 P.M.




20188558909-UCC11                                                                      Authentication: 203562240
SR# 20187017173                                                                                    Date: 10-05-18
You may verify this certificate online at corp.delaware.gov/authver.shtml
